DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the background" in line 9, "the intensity" in line 10, and "the background image" in lines 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PgPub. No. 2010/0142767 by Fleming (hereinafter ‘Fleming’).
In regards to claim 1, Fleming teaches a computing system for enhancing a retinal image, the computing system comprising: 
-- one or more hardware computer processors; (paragraph 78; The computer 5 comprises a CPU 5a which is configured to read and execute instructions stored in a volatile memory 5b which takes the form of a random access memory. The volatile memory 5b stores instructions for execution by the CPU 5a and data used by those instructions.) and 
-- one or more storage devices configured to store software instructions (paragraph 78; The computer 5 comprises a CPU 5a which is configured to read and execute instructions stored in a volatile memory 5b which takes the form of a random access memory. The volatile memory 5b stores instructions for execution by the CPU 5a and data used by those instructions.) configured for execution by the one or more hardware computer processors in order to cause the computing system to: 
-- access a medical retinal image I for enhancement, the medical retinal image related to a subject; (Figs. 11-12, paragraphs 149-150; At step S60 the original image A is inputted for normalization to a filter at step S52.) 
-- estimate the background of the image at single or multiple scales; (paragraph 150; At step S62 an image of the background intensity K is estimated by applying a 121 *121 median filter to the image A.)
-- scale the intensity I(x, y) at a first pixel location in the medical retinal image adaptively based on the intensity at a same position in the background image (x, y) for generating an enhanced image. (paragraphs 151-152; At step S63 a shade-corrected image is generated by pixel-wise dividing the pixels of the noise-reduced image  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of patent US 8,885,901, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 of the present application are anticipated by Claims 1 of patent US 8,885,901, respectively, as shown in the table below. 
Present application (teaching in US 8,885,901 shown inside parentheses). 
US 8,885,901
1.  A computing system for enhancing a retinal image, the computing system comprising: 
- one or more hardware computer processors; (A of Claim 1 of US 8,885,901) and 
- one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors in order to 
- access a medical retinal image I for enhancement, the medical retinal image related to a subject; (C of Claim 1)
- estimate the background of the image at single or multiple scales; (D of Claim 1)
- scale the intensity I(x, y) at a first pixel location in the medical retinal image adaptively based on the intensity at a same position in the background image (x, y) for generating an enhanced image. (E-H of Claim 1)



comprising: 
- (A) one or more hardware computer processors;  and 
- (B) one or more storage 
devices configured to store software instructions configured for execution by 

system to: 
- (C) access a medical retinal image for enhancement, the medical retinal 
image related to a subject;  
- (D) compute a median filtered image IBack,S with a median computed over a geometric shape, at single or multiple scales;
- (E) determine whether intensity at a first pixel location in the medical retinal 
image I(x,y) is lower than intensity at a same position in the median filtered 
image IBack,S(x,y) for generating an enhanced image;  
- (F) if the intensity at the first pixel location is lower, then set a value at the first pixel location in the enhanced image to a value around a middle of a minimum and a maximum intensity value for the medical retinal image Cmid scaled by a ratio of 
intensity at medical retinal image to intensity in the median filtered image as 
expressed by Cmid x I(x,y)/ IBack,S(x,y) and 
- (G) if the intensity at the first pixel location is not lower, then set a value at the first pixel location in the enhanced image to a sum of around the middle of the minimum and the maximum intensity value for the medical retinal image, Cmid, and (Cmid-1) scaled by a ratio of a difference of intensity of the median filtered image from intensity of the medical retinal original image to a difference of intensity of the median filtered image from a maximum possible intensity value Cmax, expressed as Cmid + ((Cmid -1) x (I(x,y)- IBack,S(x,y) )/ (Cmax - IBack,S(x,y))) 
- (H) wherein the enhanced image is used to infer or further analyze, a medical condition of the subject.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UTPAL D SHAH/Primary Examiner, Art Unit 2665